                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

GULF COAST TURF AND TRACTOR
LLC,

      Plaintiff,
v.                                                 Case No.: 8:17-cv-2787-T-24AAS

KUBOTA TRACTOR CORPORATION,

      Defendant.
_______________________________________/

                                       ORDER

      Gulf Coast Turf and Tractor, LLC (“Gulf Coast”) moves to compel Kubota

Tractor Corporation (“Kubota”) to produce documentation providing the purchase

price, invoice price, or sales price of Kubota equipment sold to Herc Rentals or Hertz

Equipment Rental for the period March 1, 2017, through October 31, 2017, as ordered

by the court (Doc. 37). (Doc. 44). Gulf Coast also requests an extension of the deadline

to disclose its expert and expert’s report and to impose sanctions on Kubota for failure

to timely provide the court-ordered documentation. (Id.). Kubota responds that the

subject documentation has since been provided and sanctions are not warranted.

(Doc. 46). Gulf Coast now seeks to reply to Kubota’s response. (Doc. 47).

      As the documentation subject to the instant motion to compel has been

produced, the matter is moot. Kubota asserts it worked diligently to produce the

documentation in a timely manner and the court is satisfied with Kubota’s

representations. (Doc. 46). In addition, other than inconvenience, Gulf Coast has not

been prejudiced by the delay because the court is willing to extend Gulf Coast’s expert

                                           1
disclosure deadline. Thus, in this instance, an award of expenses to Gulf Coast would

be unjust. See Fed. R. Civ. P. 37(a)(5)(A)(iii). A reply is unnecessary.

      Accordingly, Gulf Coast’s motions are GRANTED in part and DENIED in

part as follows:

      1.     Gulf Coast’s motion to compel is DENIED as moot.

      2.     Gulf Coast’s request for an extension of the expert disclosure deadlines

is GRANTED. Gulf Coast will disclose the identity of any expert witnesses and

expert reports by November 2, 2018. Kubota will disclose the identity of any expert

witnesses and expert reports by November 30, 2018.

      3.     Gulf Coast’s motion for sanctions is DENIED.

      4.     Gulf Coast’s motion for leave to file a reply is DENIED.

      ORDERED in Tampa, Florida on October 18, 2018.




                                           2
